ICJ_175_1955AmityTreaty_IRN_USA_2021-07-21_ORD_01_NA_00_EN.txt.                               COUR INTERNATIONALE DE JUSTICE


                                 RECUEIL DES ARRÊTS,
                          AVIS CONSULTATIFS ET ORDONNANCES


                           VIOLATIONS ALLÉGUÉES
                      DU TRAITÉ D’AMITIÉ, DE COMMERCE
                      ET DE DROITS CONSULAIRES DE 1955
                       (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                      D’AMÉRIQUE)


                             ORDONNANCE DU 21 JUILLET 2021




                                     2021
                              INTERNATIONAL COURT OF JUSTICE


                               REPORTS OF JUDGMENTS,
                            ADVISORY OPINIONS AND ORDERS


                              ALLEGED VIOLATIONS
                    OF THE 1955 TREATY OF AMITY, ECONOMIC
                       RELATIONS, AND CONSULAR RIGHTS
                       (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                     OF AMERICA)


                                 ORDER OF 21 JULY 2021




3 Ord_1225.indb 1                                                   2/08/22 13:36

                                               Mode officiel de citation :
                                 Violations alléguées du traité d’amitié, de commerce
                     et de droits consulaires de 1955 (République islamique d’Iran c. Etats-Unis
                                     d’Amérique), ordonnance du 21 juillet 2021,
                                              C.I.J. Recueil 2021, p. 199




                                                   Official citation:
                        Alleged Violations of the 1955 Treaty of Amity, Economic Relations,
                           and Consular Rights (Islamic Republic of Iran v. United States
                                        of America), Order of 21 July 2021,
                                             I.C.J. Reports 2021, p. 199




                                                                                     1225
                                                                     No de vente
                    ISSN 0074-4441                                   Sales number:
                    ISBN 978-92-1-003887-4

                                      © 2022 CIJ/ICJ, Nations Unies/United Nations
                                          Tous droits réservés/All rights reserved

                                          Imprimé en France/Printed in France




3 Ord_1225.indb 2                                                                                  2/08/22 13:36

                                                      21 JUILLET 2021

                                                      ORDONNANCE




                             VIOLATIONS ALLÉGUÉES
                        DU TRAITÉ D’AMITIÉ, DE COMMERCE
                        ET DE DROITS CONSULAIRES DE 1955
                    (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                   D’AMÉRIQUE)




                               ALLEGED VIOLATIONS
                     OF THE 1955 TREATY OF AMITY, ECONOMIC
                        RELATIONS, AND CONSULAR RIGHTS
                    (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                  OF AMERICA)




                                                       21 JULY 2021

                                                         ORDER




3 Ord_1225.indb 3                                                       2/08/22 13:36

                                                                                       199



                                INTERNATIONAL COURT OF JUSTICE

                                                 YEAR 2021
                                                                                                 2021
                                                                                                21 July
                                                21 July 2021                                  General List
                                                                                               No. 175

                              ALLEGED VIOLATIONS
                    OF THE 1955 TREATY OF AMITY, ECONOMIC
                       RELATIONS, AND CONSULAR RIGHTS
                          (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                        OF AMERICA)




                                                  ORDER


                Present: Vice‑President Gevorgian, Acting President; Judges Tomka,
                         Abraham, Bennouna, Cançado Trindade, Yusuf, Xue,
                         Sebutinde, Bhandari, Robinson, Salam, Iwasawa, Nolte;
                         Judges ad hoc Brower, Momtaz; Registrar Gautier.



                     The International Court of Justice,
                   Composed as above,
                   After deliberation,
                   Having regard to Article 48 of the Statute of the Court and to Arti-
                cle 44, paragraph 3, of the Rules of Court,
                   Having regard to the Order dated 3 February 2021, whereby the Court
                fixed 20 September 2021 as the time‑limit for the filing of the Counter‑
                Memorial of the United States of America;
                   Whereas, by a letter dated 9 June 2021, the Agent of the United States
                of America requested the Court to extend to 21 December 2021 the
                time‑limit for the filing of the Counter‑Memorial, explaining that over the
                past three months, the United States of America had been engaged in
                negotiations regarding “the potential for a mutual return to compliance
                by both the United States and Iran with their respective commitments

                                                                                         4




3 Ord_1225.indb 5                                                                                    2/08/22 13:36

                                 1955 treaty of amity (order 21 VII 21)                   200

                under the Joint Comprehensive Plan of Action”, and that the outcome of
                these negotiations had “direct and substantial bearing” on the content of
                the Counter‑Memorial; whereas, the Agent added that key individuals
                working on the preparation of the Counter‑Memorial had also been
                involved in the negotiations, resulting in practical challenges for the draft-
                ing of the Counter‑Memorial; and whereas, upon receipt of this letter, the
                Registrar transmitted a copy thereof to the Agent of the Islamic Republic
                of Iran, in accordance with Article 44, paragraph 3, of the Rules of Court;
                  Whereas, by a letter dated 22 June 2021, the Co‑Agent of the Islamic
                Republic of Iran expressed the disagreement of his Government with the
                request for an extension of the time‑limit, stating that the outcome of the
                negotiations had no bearing on the current proceedings before the Court
                and noting that the practical challenges referred to by the Agent of the
                United States of America could not be invoked in view of the fact that the
                United States of America had had the Memorial of the Islamic Republic
                of Iran at its disposal for more than two years; and whereas the Co‑Agent
                expressed concern that any extension of the time‑limit would lead to an
                “imbalance between the Parties on the time used for the preparation” of
                their respective written pleadings;

                    Taking into account the views of the Parties,
                 Extends to 22 November 2021 the time‑limit for the filing of the Counter‑
                Memorial of the United States of America; and
                 Reserves the subsequent procedure for further decision.

                  Done in French and in English, the French text being authoritative, at
                the Peace Palace, The Hague, this twenty-first day of July, two thou-
                sand and twenty‑one, in three copies, one of which will be placed in the
                archives of the Court and the others transmitted to the Government of
                the Islamic Republic of Iran and the Government of the United States of
                America, respectively.

                                                              (Signed) Kirill Gevorgian,
                                                                        Vice‑President.
                                                              (Signed) Philippe Gautier,
                                                                           Registrar.




                                                                                            5




3 Ord_1225.indb 7                                                                                2/08/22 13:36

                    ISBN 978-92-1-003887-4




3 Ord_1225.indb 8                            2/08/22 13:36

